Title: To Thomas Jefferson from John Broadbent, 15 April 1801
From: Broadbent, John
To: Jefferson, Thomas



Sir
Messina 15 April 1801—

Thy fellow Cityzens assembled in this Port (whose names appear in the inclosed Document) having done me the honor to appoint me Agent of Commerce for the United States of America in the Island of Sicily, I avail myself of the first Oppertunity for informing thee thereof, in order that, if my Services should be thought useful to thy Country Men in this Part of the World thou shouldst confirm the appointment—
I introduced the American Flag into this Island for the first time about two years ago and I have lately had the pleasure of seeing eight or ten Vessels at a time in this Port—
With best wishes for thy Happyness and the Prosperity of the Nation of which thou art now placed at the Head I remain a Cityzen of the World—

John Broadbent

 